                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

ELSA CABALLERO,

                Plaintiff,

         v.                                                   CASE NO. 5:18-CV-207-Oc-MAP

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                              ORDER

         This is an action for review of the administrative denial of disability insurance benefits

(DIB) and period of disability benefits. See 42 U.S.C. § 405(g). Plaintiff argues the agency’s

decision is not supported by substantial evidence because the Administrative Law Judge (ALJ)

improperly discredited her subjective complaints of pain associated with carpal tunnel syndrome

(CTS) and fibromyalgia and formulated a faulty residual functional capacity (RFC) assessment.

After considering the parties’ briefs (docs. 30, 32) and the administrative record (doc. 16), I find

the ALJ’s decision that Plaintiff is not disabled is supported by substantial evidence. I affirm. 1

         A.     Background

         Plaintiff Elsa Caballero was born on October 20, 1970, and was 44 years old on her alleged

disability onset date of December 4, 2014. Plaintiff graduated high school and completed two

semesters of college. For the fifteen years leading to her onset date, Plaintiff was a personal banker

at Bank of America in Ocala, Florida, opening accounts, performing general customer service, and

selling the bank’s financial products.



1
    The parties have consented to my jurisdiction. See 28 U.S.C. § 636(c).
       Plaintiff had left side carpal tunnel surgery in October 2014. After surgery, she took only

one week off of work, despite her doctor’s advice to spend more time recuperating.                She

overworked her left wrist, and it never healed properly. Plaintiff was struggling to complete her

job duties and was in so much pain she quit in December 2014. She testified she has 10%

functioning in her left wrist and hand and that surgery has made her worse off: she relies on her

right hand for almost everything, so her CTS on that side has worsened. She drops things

constantly, she has very little hand or wrist strength on either side, she cannot type or write, and

her fingers alternate between painful and numb.

       She has not consulted a hand surgeon about her right-side CTS, because after her left-side

CTS surgery failed, she did not want to risk losing additional functioning in her right hand if the

surgery failed again. Plaintiff also suffers from fibromyalgia, depression, and anxiety, and she

experiences tension headaches five days a week. Side effects from her pain medications leave her

groggy. She naps often and does not feel safe driving. Once an avid gardener, she can no longer

work in her yard. She testified she lacks motivation, she does not cook or clean for herself, and

she does not invite her daughter and grandkids to visit anymore.

       Plaintiff initially alleged disability due to carpal tunnel, back pain, and depression. (R. 69)

After a hearing, the ALJ found that Plaintiff suffers from a longer list of severe impairments:

“disorders of back, fibromyalgia, bilateral carpal tunnel syndrome with status post left side release

hyperlipidemia, hypothyroidism, migraines, right shoulder pain, depression and anxiety.” (R. 14-

15) But the ALJ determined that Plaintiff is not disabled as she retains the RFC to perform light

work with limitations:

       The claimant can sit, stand and walk six hours in an eight-hour workday, and
       lift/carry 20 pounds occasionally and 10 pounds frequently. The claimant would
                                                  2
       require work, which is, at most, very low semi-skilled in nature, which are tasks
       performed so frequently as to be considered routine, even though the tasks
       themselves might not be considered simple. The claimant should avoid frequent
       pushing and pulling motions with her upper extremities (hand controls) within the
       aforementioned weight restrictions. The claimant can perform frequent fine
       manipulation with fingering with both hands. Due to mild to moderate pain and
       medication side effects, the claimant should avoid hazards in the workplace such
       as unprotected areas of moving machinery; heights, ramps; ladders; scaffolding;
       and on the ground, unprotected areas of moving machinery; heights; ramps;
       ladders; scaffolding; and on the ground, unprotected areas of holes and pits. The
       claimant could perform each of the following postural activities occasionally:
       balancing, stooping, crouching, kneeling and crawling, but not the climbing of
       ropes or scaffolds and of ladders exceeding 6 feet and she is limited to no more than
       occasional overhead reaching and frequent reaching front and/or laterally with her
       left upper extremity. The claimant has non-exertional mental limitations which
       frequently affects her ability to concentrate upon complex or detailed tasks, but
       would remain capable of understanding, remembering and carrying out job
       instructions as defined earlier; making work related judgments and decisions;
       responding appropriately to supervision, co-workers and work situations; and
       dealing with changes in a routine work setting.

(R. 17) The ALJ found that, with this RFC, Plaintiff could not perform her past relevant work but

could work as an usher, a furniture rental consultant, and a sales attendant. (R. 26) The Appeals

Council denied review. Plaintiff, her administrative remedies exhausted, filed this action.

       B.      Standard of Review

       To qualify for DIB, a claimant must be unable to engage “in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” See 42 U.S.C. § 423(d)(1)(A). A “‘physical or mental impairment’ is an

impairment that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” See 42

U.S.C. § 423(d)(3).


                                                3
       The Social Security Administration has promulgated regulations that establish a

“sequential evaluation process” to determine if a claimant is disabled. See 20 C.F.R. § 404.1520.

If an individual is found disabled at any point in the sequential review, further inquiry is

unnecessary. 20 C.F.R. § 404.1520(a)(4). Under this process, the Commissioner must determine,

in sequence: (1) whether the claimant is engaged in substantial gainful activity; (2) whether the

claimant has a severe impairment(s) (i.e., one that significantly limits her ability to perform work-

related functions); (3) whether the severe impairment meets or equals the medical criteria of

Appendix 1, 20 C.F.R. Part 404, Subpart P; (4) considering the Commissioner’s determination of

claimant’s RFC, whether the claimant can perform her past relevant work; and (5) if the claimant

cannot perform the tasks required of her prior work, the ALJ must decide if the claimant can do

other work in the national economy in view of her RFC, age, education, and work experience. 20

C.F.R. § 404.1520(a)(4). A claimant is entitled to benefits only if unable to perform other work.

See Bowen v. Yuckert, 482 U.S. 137, 142 (1987); 20 C.F.R. § 404.1520(f), (g).

       In reviewing the ALJ’s findings, this Court must ask if substantial evidence supports those

findings. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390 (1971). The ALJ’s

factual findings are conclusive if “substantial evidence consisting of relevant evidence as a

reasonable person would accept as adequate to support a conclusion exists.” Keeton v. Dep’t of

Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citation and quotations omitted).

The Court may not reweigh the evidence or substitute its own judgment for that of the ALJ even

if it finds the evidence preponderates against the ALJ’s decision. See Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983). The Commissioner’s “failure to apply the correct law or to



                                                 4
provide the reviewing court with sufficient reasoning for determining the proper legal analysis has

been conducted mandates reversal.” Keeton, 21 F.3d at 1066 (citations omitted).

       C.      Discussion

               1.      Subjective complaints of pain

       Plaintiff argues the ALJ’s boilerplate credibility finding is inadequate, because the ALJ

supports it with parsed statements that Plaintiff’s pain is under control. The Commissioner

responds that substantial evidence supports the ALJ’s finding that Plaintiff’s subjective complaints

are inconsistent with the record. I agree with the Commissioner.

       The evaluation of a claimant’s subjective symptoms is governed by the “pain standard.”

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Under this standard, the claimant must

show: “(1) evidence of an underlying medical condition and either (2) objective medical evidence

that confirms the severity of the alleged pain arising from the condition or (3) that the objectively

determined medical condition is of such severity that it can be reasonable expected to give rise to

the alleged pain.” Id. (quoting Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)). Where a

claimant satisfies the pain standard, the ALJ then assesses the intensity and persistence of the

symptoms to determine how they limit the claimant’s capacity for work. 20 C.F.R. § 404. 1529(c).

Considerations relevant to this evaluation include: the objective medical evidence; evidence of

factors that precipitate or aggravate the claimant’s symptoms, medications and treatments

available to alleviate these symptoms; the type, dosage, effectiveness, and side effects of such

medications and treatments; how the symptoms affect the claimant’s daily activities; and the

claimant’s past work history. Id. “If the ALJ decides not to credit a claimant’s testimony about

her symptoms, the ALJ must ‘articulate explicit and adequate reasons for doing so.’” McMahon v.

                                                 5
Comm’r of Soc. Sec. Admin., 583 F. App’x 886, 893 (11th Cir. 2014) (quoting Foote v. Chater, 67

F.3d 1553, 1561 (11th Cir. 1995)).

         The Eleventh Circuit does not require that an ALJ summarize the entire record in his

decision or “cite particular phrases or formulations” in assessing credibility. 2 Dyer, 395 F.3d at

1210-11. In fact, “there is no rigid requirement that the ALJ specifically refer to every piece of

evidence in his decision, so long as the ALJ’s decision . . . is not a broad rejection which is not

enough to enable [the district court] to conclude that [the ALJ] considered her medical condition

as a whole.” Id. at 1211 (internal quotations omitted). Thus, if an ALJ provides a clearly

articulated credibility finding supported by substantial evidence, the finding will not be disturbed

on appeal. Foote, 67 F.3d at 1562.

         Here, the ALJ has done so. In addressing Plaintiff’s testimony and complaints, the ALJ

wrote:

         In reaching the conclusion about the claimant’s residual functional capacity, the
         Administrative Law Judge considered the effects of the claimant’s alleged
         symptoms in accordance with the criteria set forth in the Regulations (20 C.F.R.
         404.1529, 416.929, and Social Security Ruling 96-4p). The claimant has an
         impairment that is reasonably expected to produce the type of symptoms she
         alleges, but her complaints suggest a greater severity of impairment that can be
         shown by the objective medical evidence alone.

(R. 22-23) The ALJ emphasized Plaintiff’s reports that medication helped control her pain, her

migraines had improved, and her CTS responded to topical creams and splints. (R. 23)

Discounting Plaintiff’s complaints of fibromyalgia pain, the ALJ pointed out “there is no imaging

of her extremities or her back since her alleged onset date,” medications and massage therapy


2
    The SSA no longer uses the term “credibility” when assessing if a claimant’s subjective
complaints are consistent with and supported by the record. Because the parties employ this term
in their briefs, however, I utilize it here for consistency and ease of reference.
                                                 6
improved her pain and her ability to complete activities of daily living, her motor strength was

intact, and she had a full range of motion in her joints. (R. 24)

       Plaintiff’s medical history offers context for these findings. In July 2014, Plaintiff went to

the emergency room with left wrist pain radiating up her arm, numbness in her wrist and arm, neck

pain, and a limited range of motion in her hand and back. Doctors diagnosed acute CTS, fitted

Plaintiff with a brace, and prescribed Percocet. She was discharged the same day, feeling better.

(R. 310) Later that month, she had her first appointment with orthopedist Zakariah Mahmood,

M.D., who noted her bilateral hand numbness and tingling, worse on the left side. Dr. Mahmood

noted probable CTS but awaited the results of nerve conduction studies (NCS) and an

electromyogram report (EMR) before making a diagnosis. (R. 321-22) meanwhile, Dr. Mahmood

gave her injections in both wrists to ease her pain.

       Plaintiff returned to Dr. Mahmood in September 2014, and reported that the injections

helped for about a week but since then she had not been sleeping well. (R. 320) In Dr. Mahmood’s

opinion, Plaintiff was a candidate for bilateral CTS surgery (starting with her left wrist), as more

conservative treatment had failed; Plaintiff had left endoscopic carpal tunnel release surgery the

next month. (R. 323) At her follow-up appointment, Plaintiff reported pain at her incision site, but

overall, she was “very happy” with the results. (R. 318) The numbness and tingling in her fingers

improved, then disappeared. (R. 318-19)

       Plaintiff’s primary care doctor, James Lemire, M.D., treated her from March 2014, through

March 2018. Plaintiff had monthly appointments with Dr. Lemire. His records include a review

of systems, a list of Plaintiff’s diagnoses, and a prescription for medical massage treatments.

Between appointments with Dr. Lemire, a therapist in his office gave Plaintiff weekly massages

                                                  7
that decreased her pain, increased her range of motion, and helped with her activities of daily

living. For example, in August 2015, Plaintiff told Dr. Lemire that regular massages improved her

back pain more than chiropractic adjustments. (R. 486) In November 2015, Dr. Lemire observed

that “medical massage helps to improve [Plaintiff’s] mobility and function of both hands and wrists

tremendously as well as back and shoulder mobility.” (R. 517) Plaintiff told Dr. Lemire that

“massage is the only treatment that helps her condition” (April 2016) (R. 526), and it “really helps

to reduce my pain and helps me function better” (October 2017). (R. 554)

       Dr. Lemire did not recommend more aggressive treatments than massage, instead referring

Plaintiff over time to a hand specialist, a neurologist, a psychiatrist, and a rheumatologist. In

December 2014 – about a week after Plaintiff’s alleged onset date – Plaintiff met with Dr. Lemire

“to discuss possibility of leave of absence from work.” (R. 365) After a normal review of systems

(Plaintiff reported no headaches, no muscle weakness, no joint pain, stiffness, tenderness, or

swelling; she had normal muscle tone and full range of motion), Dr. Lemire assessed Plaintiff with

CTS, fibromyalgia, chronic fatigue syndrome, insomnia, depression, hormone disturbance,

fatigue, malaise, and a high BMI. (R. 366) Dr. Lemire wrote:

       Need absolute rest; follow with Psychiatry per routine; will monitor hormone
       stabilization; most importantly, after review of the charts of the last six months
       combining 1) the need for ongoing massage therapy with only temporary benefit,
       2) the continued deterioration of fatigue, and 3) the presence of very high titers of
       combined Cytomegalovirus and Epstein Barr viruses, it is evidence this patient has
       a severe and worsening Fibromyalgia Syndrome and Chronic Fatigue Syndrome
       as characterized by pain and depression with underlying fatigue.

(R. 366) He recommended Plaintiff take a three-month medical leave of absence from work. Dr.

Lemire did not order or review x-rays, lab work, or other studies. At a follow-up appointment in

January 2015, Plaintiff reported shoulder pain that extended down her right side and the middle of

                                                 8
her back, CTS in both hands (but “left is less numb and the pain is much less”), and fatigue. (R.

357) Dr. Lemire continued prescribing massages, which Plaintiff said decreased her pain and

increased her range of motion.

       In June 2015, Plaintiff consulted neurologist Lance Kim, M.D. at Dr. Lemire’s referral

regarding her right arm and neck pain. Dr. Kim conducted NCS and an EMR, finding “moderate

right median compression neuropathy at the wrist.” (R. 468) Dr. Kim urged Plaintiff to consult a

hand surgeon about operating on her right-side CTS, but Plaintiff was reluctant to do so (and never

did). (See R. 492) Instead, Plaintiff continued with regular massage treatments as prescribed by

Dr. Lemire.

       Plaintiff also saw Pamela Carroll, a nurse practitioner at Oakbrook Psychiatry in Ocala, for

eight sessions beginning in March 2012, and continuing until May 2015. (R. 438-56) In February

2013, Plaintiff told Ms. Carroll about her pending divorce and her husband who had complained

to her boss, who in turn investigated her workplace activities. (R. 450) She later relayed that her

husband “took everything” in the divorce, including their house. (R. 448) In January 2015, shortly

after her onset date, Plaintiff said she visited her sister in New York for the holidays and was

growing increasingly anxious about returning to work after her medical leave (Dr. Lemire had

authorized three months of medical leave in December 2014). (R. 365, 446) She reiterated these

concerns the next month and described “feeling overwhelmed” and “paralyzed” with anxiety about

returning to work. (R. 444) She had monthly appointments in March, April, and May 2015, during

which she talked about feeling old and useless (R. 440), she appeared “glum” (R. 438), and she

was frustrated about the throbbing pain in her left side following surgery. (R. 442) Ms. Carroll

prescribed Lexapro, Trazadone, and Wellbutrin for Plaintiff’s depression and anxiety. (R. 438)

                                                9
        Next, Plaintiff treated with a rheumatologist in January 2016 (over a year after Dr. Lemire

first diagnosed fibromyalgia (R. 366)). John Gresh, M.D. and Rebecca Long, A.R.N.P., of the

Arthritis and Osteoporosis Care Center in Ocala, treated Plaintiff at least five times between

January 2016, and September 2017. In January 2016, her lab results were within normal range.

(R. 570-71) Dr. Gresh prescribed cyclobenzaprine as a muscle relaxer; duloxetine (Cymbalta) for

anxiety, depression, and fibromyalgia pain; and a topical solution for her CTS and joint pain. (R.

558) In May 2017, Plaintiff described her pain as aching, stabbing, and burning, and Ms. Long

talked with Plaintiff about the importance of physical exercise in combating fibromyalgia

symptoms. (R. 558) At Plaintiff’s last appointment of record with Dr. Gresh in September 2017,

Plaintiff said the muscle relaxer helps her sleep, but she had not been taking Cymbalta (for

fibromyalgia pain and depression) consistently. Her sister had passed away a few months earlier,

leaving Plaintiff unmotivated and depressed. “She continues to have chronic pain in her right

shoulder, without injury or trauma. Films were ordered at her last visit but she has failed to have

them done. Her carpal tunnel symptoms continue but do respond to pennsaid 2% topical solution

and splints.” (R. 575) She had intact range of motion in her bilateral elbows, wrists, knees, and

ankles. (R. 576) Her right shoulder’s range of motion was limited to 100 degrees, but her left

shoulder was normal. Next to “fibromyalgia zones,” Dr. Gresh wrote “moderate tenderness

diffusely.” (Id.)

        First, within her argument challenging the ALJ’s credibility finding, Plaintiff objects to the

ALJ’s consideration of her fibromyalgia. It is not clear if she is making a step two or a step five

argument. As defined by the American College of Rheumatology, “[f]ibromyalgia is a clinical

syndrome defined by chronic widespread muscular pain, fatigue, and tenderness. . . .

                                                 10
Unfortunately, there are no ‘objective markers’ – evidence on X-rays, blood tests or muscle

biopsies for this condition, so patients have to be diagnosed based on the symptoms they are

experiencing.”      See       https://www.rheumatology.org/I-Am-A/Patient-Caregiver/Diseases-

Conditions/Fibromyalgia.

       The Social Security Administration has promulgated Social Security Ruling 12-2p,

instructing that subjective complaints are the “essential diagnostic tool” for fibromyalgia and that

physical examination will usually yield normal results – a full range of motion, no joint swelling,

and normal muscle strength and neurological reactions. SSR 12-2p, 2012 WL 3104869 (July 25,

2012). The ruling directs ALJs to consider fibromyalgia in the five-step sequential evaluation

process and instructs them on how to develop evidence and assess the impairment in determining

if it is disabling. To establish the medically determinable impairment of fibromyalgia, a claimant

must have a diagnosis from an acceptable medical source that meets all these criteria:

       A history of widespread pain that has persisted more than three months;

       At least 11 positive trigger points found bilaterally both above and below the waist
       on proper physical examination or repeated manifestations of six or more
       fibromyalgia symptoms, signs, or co-occurring conditions, especially
       manifestations of fatigue, cognitive or memory problems (“fibro fog”), waking
       unrefreshed, depression, anxiety disorder, or irritable bowel syndrome; and

       Evidence that other disorders that could have caused these repeated manifestations
       of symptoms, signs, or co-occurring conditions were excluded.

See SSR 12-2p, 2012 WL 3104869, at * 2-3 (July 25, 2012).

       If Plaintiff is making a step two argument, it fails. The ALJ considered Plaintiff’s

fibromyalgia and determined it to be severe. Step two requires only that the ALJ determine

whether Plaintiff suffers from at least one severe impairment. See Jamison v. Bowen, 814 F.2d

585, 588 (11th Cir. 1987) (holding “the finding of any severe impairment . . . whether or not it
                                                11
results from a single severe impairment or a combination of impairments that together qualify as

severe” is enough to satisfy step two). The ALJ satisfied this requirement.

       If Plaintiff is arguing that the ALJ erred in discrediting her pain complaints and finding at

step five she can perform work in the national economy, this too fails. To be sure, Plaintiff’s pain

persisted despite her medication. And sometimes pain can be disabling, even if not supported by

objective medical evidence. Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995). A diagnosis

of fibromyalgia, however, does not necessarily equate to work-related limitations. See 42 U.S.C.

§423(d)(1)(A) (“The term ‘disability’ means inability to engage in substantial gainful activity by

reason of any medically determinable physical or mental impairment”); Davis v. Barnhart, 153 F.

App’x 569, 572 (11th Cir. 2005) (“[d]isability is determined by the effect an impairment has on

the claimant’s ability to work, rather than the diagnosis of an impairment itself”); Moore, supra

405 F.3d at 1213, n.6.

       Here, the ALJ expressly considered SSR 12-2p in addressing Plaintiff’s fibromyalgia

complaints. (R. 24) Although Plaintiff testified that her fibromyalgia causes diffuse and chronic

pain, Dr. Lemire made no specific findings in his treatment records about trigger points or the

impairment’s limiting effects. Plaintiff’s rheumatologist did not discuss trigger points, either.

Interestingly, the lengthiest treatment record from her rheumatologist’s office is a printout of

Plaintiff’s appointment dates, her diagnoses (fibromyalgia, CTS, depression) and corresponding

insurance codes, and the provider’s name (Dr. Gresh) with no substantive information. (R. 561-

72) On a more detailed treatment record, Dr. Gresh described Plaintiff’s fibromyalgia symptoms

as moderate, noted her improvement on medication (despite not taking it consistently), and urged

Plaintiff to exercise a few times every week. (R. 574-77) And Plaintiff’s initial DIB application

                                                12
did not list fibromyalgia as a basis for her disability. On this record, the ALJ did not err in

considering Plaintiff’s fibromyalgia, either at step two of the sequential evaluation process or in

fashioning her RFC for limited light work.

       Plaintiff argues the ALJ parsed statements from her medical records that otherwise do not

support his credibility finding regarding her CTS, fibromyalgia, and headaches. I disagree. The

ALJ found these impairments are severe, which means they limit Plaintiff’s ability to perform

basic work activities. (R. 13) The ALJ accounted for this in restricting Plaintiff to a limited range

of light work. Plaintiff’s medical records show conservative treatment from her primary care

doctor. Dr. Lemire’s recommended treatment was weekly massage, which Plaintiff said helped

alleviate her pain, albeit temporarily. Although Plaintiff consulted a neurologist, it was not for

headaches but for her CTS symptoms and shoulder pain. As summarized above, Plaintiff’s

musculoskeletal exam findings showed normal muscle strength, intact range of motion, and no

joint swelling or tenderness. She said massage helped her mobility “tremendously” in her wrists,

back, and shoulder. (R. 516) Plaintiff did not consult a hand specialist, despite recommendations

she do so to address her right-side CTS symptoms, and she said her CTS symptoms are helped by

splints and topical creams. On this record, I find substantial evidence supports the ALJ’s

credibility findings.

               2.       RFC

       Next, according to Plaintiff, “the ALJ’s failure to properly consider Ms. Caballero’s

subjective complaints rendered his RFC and hypothetical to the VE unsupported by substantial

evidence.   In particular, the ALJ’s failure to consider Ms. Caballero’s depression, anxiety,



                                                 13
Fibromyalgia and limitations of her hands due to bilateral carpal tunnel syndrome was error.” (doc.

30 at 20). The Commissioner claims substantial evidence supports the ALJ’s RFC. I agree.

       A claimant’s RFC is the most work she can do despite any limitations caused by her

impairments. 20 C.F.R. § 404.1545(a)(1). In formulating a claimant’s RFC, the ALJ must consider

all impairments and the extent to which these impairments are consistent with medical evidence.

20 C.F.R. § 416.1545(a)(2), (e). This includes both severe and non-severe impairments, and the

ALJ must then determine if the claimant can “meet the physical, mental, sensory, and other

requirements of work.” 20 C.F.R. § 416.1545(a)(4). An ALJ may not arbitrarily reject or ignore

uncontroverted medical evidence. McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986)

(administrative review must be of the entire record; accordingly, ALJ cannot point to evidence that

supports the decision but disregard other contrary evidence). Under the statutory and regulatory

scheme, a claimant’s RFC is a formulation reserved for the ALJ, who must support his findings

with substantial evidence. See 20 C.F.R. § 404.1546(c).

       Plaintiff’s contention that the ALJ did not account for her depression and anxiety is without

merit. In his RFC assessment, the ALJ identified “non-exertional mental limitations which

frequently affect her ability to concentrate upon complex or detailed tasks, but [Plaintiff] would

remain capable of understanding, remembering and carrying out job instructions as defined earlier;

making work related judgments and decisions; responding appropriately to supervision, co-

workers and work situations; and dealing with changes in a routine work setting.” (R. 17) The

ALJ found Plaintiff suffers from severe depression and anxiety and considered her treatment

between March 2012, and May 2015, at Oakbrook Psychiatry, devoting a page of his discussion



                                                14
to Plaintiff’s mental health symptoms. (R. 19) Plaintiff does not point to any records discussing

mental health limitations beyond those identified by the ALJ.

       Next, Plaintiff challenges the ALJ’s RFC finding that she can perform fine manipulation

tasks with both hands frequently and can frequently lift and carry up to 10 pounds. (R. 17) Citing

her testimony that her left hand is reduced to only 10% usefulness, Plaintiff argues she “would be

able to use her hands to handle, grasp, and finger on an occasional basis at most.” (doc. 30 at 20).

But as discussed in the first section of this Order, the ALJ properly discredited Plaintiff’s subjective

symptoms as inconsistent with the medical record. And none of Plaintiff’s treating sources opined

that Plaintiff’s ability to perform fine manipulation tasks is more limited than the ALJ’s RFC.

Plaintiff’s second argument fails.

       D.      Conclusion

       For the reasons stated above, it is ORDERED:

               (1) The ALJ’s decision is AFFIRMED; and

               (2) The Clerk of Court is directed to enter judgment for the Commissioner and close

                   the case.

       DONE and ORDERED in Tampa, Florida on April 9, 2020.




                                                  15
16
